Citation Nr: 0108453	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  00-07 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for residuals of 
gunshot and shrapnel wounds of the head.  

3.  Entitlement to service connection for a stab to the right 
leg.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from January 1966 to October 
1971, to include service in Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for PTSD, a gun shot wound to the head, stab to 
the right leg, and a shrapnel wound.  

In October 1997, the RO advised the veteran of the denial of 
claims listed on the front page of this decision.  The RO 
also advised him that claims for service connection for 
electrocution and a fractured sternum were "in a finally 
denied status" and could only be reopened with the 
submission of new and material evidence.  In a statement 
received in July 1998, the veteran expressed disagreement 
with this decision.  The RO has not issues a statement of the 
case in response to the notice of disagreement, and these 
issues must be remanded to the RO for the issuance of such a 
statement of the case.  38 U.S.C.A. § 7105(West 1991); see 
Manlincon v. West, 12 Vet. App. 238 (1999); Tablazon v. 
Brown, 8 Vet. App. 359, 361 (1995) (the filing of a notice of 
disagreement initiates the appellate process)  see also 
Ledford v. West, 136 F.3d 776 (Fed. Cir 1998); Collaro v. 
West, 136 F.3d 1304 (Fed. Cir. 1998); Buckley v. West, 12 
Vet. App. 76 (1998).

In connection with his appeal, the veteran testified before a 
hearing officer at the RO in February 1999; a transcript of 
that hearing is associated with the claims file.  



REMAND

The RO denied claims for service connection for residuals of 
a gunshot wound of the head, and a stab wound of the right 
leg as not well grounded. 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act
of 2000, or filed before the date of enactment and not yet 
final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The duty to assist includes obtaining relevant records 
(including private records) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain, and that whenever the Secretary, after making such 
reasonable efforts, is unable to obtain all of the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records with respect to the 
claim.  H.R. 4864, the "Veterans Claims Assistance Act of 
2000", signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5103A(b)(1).  The notification must identify 
the records the Secretary is unable to obtain; explain the 
efforts that the Secretary made to obtain those records; and, 
describe any further action to be taken by the Secretary with 
respect to the claim.  Id. at (b)(2).  The law further states 
that whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  Id. 
at (b)(3).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000 (to be codified at 38 U.S.C.A. § 5103A(d)).  

In this case further development is necessary to ensure VA's 
duty to assist the veteran has been met. 

The veteran has offered lay evidence in the form of 
testimony, that he currently has PTSD, and residuals of stab 
and gunshot wounds incurred in service.  In June 1988, a 
private physician reported that the veteran had a 
questionable history of "traumatic stress syndrome."  He 
has provided lay evidence that these disabilities were 
incurred in service.  The veteran has not been afforded an 
examination to determine whether he currently has PTSD, 
residuals of gunshot or stab wounds.  He testified that he 
had received treatment at VA outpatient clinics in Las Vegas, 
Reno, and Denver, and was currently undergoing treatment at 
the VA clinic in Eugene, Oregon, where he was prescribed 
risperdone and benztropine.  Transcript at 9-10.  It does not 
appear that these records have been requested.

The veteran has also reported that he was in receipt of 
Social Security Administration (SSA) disability benefits.  
Records pertaining to the award of those benefits have not 
been associated with the claims folder.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain from SSA all 
records pertinent to the veteran's claim 
for entitlement to SSA benefits, to 
include any decisions and the medical 
records upon which those decisions were 
based.  

2.  The RO should attempt to secure all 
of the veteran's service medical and 
personnel records, including reports of 
treatment for a gunshot wound to the head 
aboard an admiral's barge, x-ray 
examination of the veteran's back, any 
records associated with treatment in 
Pensacola, Florida dated in 1978, the 
separation examination report, as well as 
any documentation showing that he was a 
POW, temporary duty orders, police 
reports from Long Beach Police 
Department, specifically by officer 
Eugene Corry in December 1970, and any 
records associated with an individual 
jabbing the veteran with a screwdriver 
during service aboard the USS Mansfield.  
The RO should request these records, from 
all appropriate sources to include, the 
Army Reserve Personnel Center (ARPERCEN), 
National Personnel Records Center (NPRC), 
National Archives and Records 
Administration (NARA), as well as Fort 
McClellan.

3.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-97 (2000) (to be codified at 
38 U.S.C. § 5103A(c)), request that the 
veteran supply the names and addresses of 
all those who have treated him for PTSD, 
a gun shot wound to the left side of the 
head, shrapnel or other wound to the 
right side of the head, and a stab to the 
right leg.  The RO should then take all 
necessary steps to obtain copies of any 
records not already contained in the 
claims folder, including all records of 
the veteran's treatment at the Eugene, 
Las Vegas, and Denver VA medical centers, 
as well as any records of treatment from 
the Naval Hospital in Balboa, California.  
The RO should also inform the veteran of 
any records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(b)(2)).  

4.  The veteran should be afforded an 
appropriate examination to determine 
whether he currently has PTSD, residuals 
of a gunshot wound to the left side of 
the head, shrapnel or other wound to the 
right side of the head, and of a stab to 
the right leg.  The examiner should 
review the veteran's claims folder 
including a copy of this remand.  All 
necessary tests or studies should be 
performed, including x-ray examination.  
After the entire claims folder, including 
service medical records, has been 
reviewed, the examiner should comment as 
to whether it is at least as likely as 
not that any PTSD, or residuals a gun 
shot wound to the head, shrapnel wound 
and stab to the leg are a result of 
active service.  All findings should be 
reported in detail, a complete rationale 
must be given for any opinion expressed, 
and the foundation for all conclusions 
should be clearly set forth.

5.  The RO should issue a statement of the 
case pertaining to the issues of whether 
new and material evidence has been 
submitted to reopen claims for service 
connection for residuals of electrocution 
and sternum fracture.

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (2000).  The 
veteran is advised that examination requested pursuant to 
this remand is deemed necessary to evaluate his claim and 
that his failure, without good cause, to report for a 
scheduled examination could result in the denial of that 
claim.  38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


